          Case 1:19-cv-10097-JMF Document 22 Filed 05/15/20 Page 1 of 1
                                         Law Offices of
                           JAMES E. BAHAMONDE, P.C.
                                          2501 Jody Court
                                     North Bellmore, NY 11710
                                  Long Island Tel. (516) 783-9662
                                  New York City Tel. (646) 290-8258
                                      Fax No. (646) 435-4376
                                    James@CivilRightsNY.com



                                                               May 14, 2020

BY ECF


Hon. Jesse M. Furman
United States Courthouse
Southern District of New York
40 Foley Square
New York, NY 10007

                               RE.    Massi v. Salvioni, et al., 19cv10097 (JMF)(DCF)

Dear Judge Furman:

       I represent the plaintiff in the above referenced action and submit this request seeking a
30-day extension of the deadline to reopen. Defendants consent to the request.

        On March 16, 2020, the court issued an order of dismissal with leave to reopen the action
within sixty days if the settlement is not consummated. Since then, parties have negotiated
settlement and are nearly completed in finalizing the agreement. In essence, the only thing left is
to have our clients review, approve and execute the agreement. The additional 30 days will allow
parties enough time to file a Stipulation of Discontinuance.


       We thank you very much for your consideration and are available to address any
questions the court may have.

                                              Respectfully,

                                              /s/ James E. Bahamonde

                                              James E. Bahamonde, Esq.
                                                    Application GRANTED. The Clerk of Court is directed to
                                                    terminate ECF No. 21. SO ORDERED.
cc: (via ECF)
Kevin M. Ryan, Esq.
Attorneys for Jai Muktinath Inc. dba Subway
Nicoletti Gonson Spinner Ryan Gulinp Pinter LLP

                                                                                   May 15, 2020
